ARNOLD, Judge.
Defendant first contends that the trial court erred at the sentencing hearing by finding as an aggravating factor that the killing occurred after the defendant premeditated and deliberated it. The defendant argues that upon a review of the evidence presented at the sentencing hearing a determination by the court that a preponderance of the evidence indicated that the defendant premeditated and deliberated the killing was not supported. We disagree.
The evidence showed that the defendant went to the motel room of Ms. Jackson and the deceased at least four times during *465the weekend of 26-28 February 1983, each time demanding to talk with Ms. Jackson. He told Ms. Jackson to get her things and to leave with him. Ms. Jackson testified that on the evening of 27 February she saw him holding a gun outside the door. The next morning defendant returned with a gun, and threw a rock through the window. He said that “he had lost his job and lost everything and he won’t about to take . . . her away from him.” Ms. Jackson testified further that defendant pulled glass out of the window, then pushed Ms. Jackson aside and told her to get out of the line of fire, and shot at Brinson, who was behind a door. A struggle with Brinson ensued. Altogether, the defendant fired three shots, killing Mr. Brinson. Defendant’s written statement indicates that after defendant broke the motel room window, Brinson reached out and pulled him through the window. When Brinson grabbed him, defendant wrote, he (defendant) pulled a gun out of his pants and began shooting.
Although the evidence concerning the events immediately preceding the killing conflicted, we believe the trial judge had sufficient evidence to determine by a preponderance of the evidence that the defendant premeditated and deliberated the killing. The totality of the circumstances, when combined with the specific evidence of defendant’s forewarning to Ms. Jackson to get out of the line of fire, permit this conclusion. When a defendant is found guilty of murder in the second degree, a determination by the preponderance of the evidence in the sentencing phase that he premeditated and deliberated the killing is reasonably related to the purposes of sentencing and may be considered in sentencing. State v. Melton, 307 N.C. 370, 376-78, 298 S.E. 2d 673, 678-79 (1983). See also State v. Gaynor, 61 N.C. App. 128, 130-32, 300 S.E. 2d 260, 262 (1983).
Defendant next contends that the trial court erred in failing to find additional mitigating factors at the time of the sentencing. Specifically, defendant contends that the psychiatric evaluation and other evidence presented at the sentencing hearing would support finding the following: the defendant was suffering from a mental or physical condition that was insufficient to constitute a defense but significantly reduced his culpability for the offense; and the defendant acted under strong provocation, or the relationship between the defendant and the victim was otherwise ex*466tenuating. We disagree and find that the trial court did not err in failing to find additional factors in mitigation.
A trial judge can properly reject any factor in aggravation or mitigation if he finds it to be either not reasonably related to the purposes of sentencing, not transactionally related to the offense, or not proven by a preponderance of the evidence. State v. Teague, 60 N.C. App. 755, 758, 300 S.E. 2d 7, 9 (1983). The additional factors in mitigation recommended by the defendant were not proven by a preponderance of the evidence.
The psychiatric evaluation report referred to by defendant states: “While in jail, Mr. Monroe became confused and apparently developed auditory hallucinations, leading to his referral here. . . . Because of auditory hallucinations, anti-psychotic medication was ordered.” The auditory hallucinations were diagnosed as “secondary to isolation and stress of confinement” and were treated with anti-psychotic medications. Since the mental condition developed after defendant was arrested and jailed and was “secondary to isolation and stress of confinement,” it could not have been a factor that reduced his culpability for the crime. The psychiatric opinion deals only with defendant’s capability to stand trial and does not require a finding by the preponderance of the evidence that defendant was suffering from a mental condition at the time of the offense which would serve as a factor in mitigation.
Defendant’s contention that the court should have found as a further mitigating factor that the defendant acted under strong provocation or the relationship between defendant and the victim was otherwise extenuating is also unsupported by the evidence. Defendant does not contend that he was provoked by a threat or challenge from the victim. Instead, defendant contends that his prior relationship with Ms. Jackson and his knowledge that she was staying with Mr. Brinson for a weekend are sufficient to prove provocation or an extenuating relationship with the victim. We disagree. The fact that defendant’s actions resulted from jealousy over Brinson’s relation with his former girl friend is not a proper factor for use in mitigating defendant’s punishment. State v. Puckett, 66 N.C. App. 600, 606, 312 S.E. 2d 207, 211 (1984).
Finally, defendant contends that the trial court erred in finding that the factors in aggravation outweighed the factors in *467mitigation. In support of this contention, defendant refers to his arguments in support of deleting the aggravating factor and adding two mitigating factors. Having already rejected those arguments, we reject this contention without further comment.
The sentence imposed by the trial court is
Affirmed.
Judges WHICHARD and EAGLES concur.